108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen J. JONES, Plaintiff-Appellant,v.VIRGINIA WATER PROJECT, INCORPORATED, a VirginiaCorporation, Defendant-Appellee.Stephen J. JONES, Plaintiff-Appellee,v.VIRGINIA WATER PROJECT, INCORPORATED, a VirginiaCorporation, Defendant-Appellant.
Nos. 96-1655, 96-1682.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 28, 1997.Decided March 11, 1997.

ARGUED:  Janet R. Cooper, LAW OFFICES OF WILLIAM S. THOMPSON, Washington, D.C., for Appellant.
Jonathan Martin Rogers, JONATHAN ROGERS, P.C., Roanoke, VA, for Appellee.
ON BRIEF:  Rena Gladys Berry, Roanoke, VA;  John L. Taylor, TAYLOR & JACKSON, P.C., Richmond, VA, for Appellant.  Charles D. Fox, III, FOX & MILLS, P.L.C., Roanoke, VA, for Appellee.
Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and HILTON, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Steven J. Jones appeals an order of the district court granting summary judgment to Virginia Water Project, Inc.  (VWP) on his claims of race and sex discrimination in violation of 42 U.S.C. § 1981 and 42 U.S.C. § 2000e et seq.  (Title VII).  VWP crossappeals an order of the district court denying its motion for sanctions under Rule 11 of the Federal Rules of Civil Procedure.  After consideration of the parties' briefs, the record, and the oral arguments of counsel, we conclude that the district court correctly granted summary judgment to VWP on the discrimination claims.  We further conclude that the district court's denial of VWP's motion for sanctions was not an abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  See Jones v. Virginia Water Project, Inc., No. 94-507-R (W.D.Va.1996).

AFFIRMED